DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
	Fig.8-10, [0056]-[0060] For example, in cell 902, antenna groups 912, 914, and 916 may each correspond to a different sector. In cell 904, antenna groups 918, 920, and 922 each correspond to a different sector. In cell 906, antenna groups 924, 926, and 928 each correspond to a different sector. The cells 902, 904 and 906 can include several wireless communication devices, e.g., User Equipment or UEs, which can be in communication with one or more sectors of each cell 902, 904 or 906. For example, UEs 930 and 932 can be in communication with Node B 942, UEs 934 and 936 can be in communication with Node B 944, and UEs 938 and 940 can be in communication with Node B 946 of Farajidana teaches one or more circuits (Fig.8) to select one of the groupings generated by the one or more processing cores.
	Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farajidana et al. (US 20100042716) in view of Tanner et al. (US 20180310013).

Considering claims 1, 10, 19, 28, Farajidana teaches a processor/system/ machine-readable medium/communication device (Fig.1-8), comprising: 
two or more processing cores to generate (Fig.8) (provide time-varying and dynamically adaptive clustering to mitigate service disparities among user equipment at cluster boundaries), groupings of devices to utilize a frequency band ([0010] for example. Each clustering of cells can be associated with a set of frequency-time resources that define the cooperation or grouping for the respective resources. The proportion of the frequency-time resources associated with each clustering can be adaptively/dynamically changed based on different parameters, e.g., the number of users and associated equipment benefiting from each clustering); and 
one or more circuits (Fig.8) to select one of the groupings generated by the one or more processing cores ([0011] Resource management between the clusters can be performed in a distributed or in a centralized manner. Clustering of the cells defines possible cooperation patterns among cells, where multiple clustering can be constructed to service different subsets of user equipment. Each clustering can be associated with a frequency-time resources over which the cooperation among cells of each cluster is possible. The amount and pattern (e.g., time pattern or frequency location) of the resources assigned to each clustering of cells can be adaptive and time-varying and it can be controlled in a centralized manner (e.g., master base station communicating with associated cluster stations) or through a distributed scheme among the cells (e.g., nodes collectively monitoring network parameters to determine membership in a cluster, [0056]-[0060])). 
Farajidana do not teach processing cores to generate, in parallel.
Tanner teaches processing cores to generate, in parallel (Fig.2A-D).

Considering claims 11, 20, 29, Farajidana and Tanner teach wherein a grouping of devices is generated based at least in part on a heuristic algorithm (Farajidana: [0050]-[0060], Tanner: [0044] scheduler 210 can allocate work to the clusters 214A-214N of the processing cluster array 212 using various scheduling and/or work distribution algorithms). 
Considering claims 3, 12, 21, 30, Farajidana and Tanner teach wherein a grouping of devices is generated using a heuristic algorithm, and wherein the heuristic algorithm comprises iteratively adding devices to the grouping of devices based at least in part on channel gain (Farajidana: Fig.8-10, [0050]-[0060], Tanner: [0044]). 
Considering claims 4, 13, 22, 31, Farajidana and Tanner teach wherein a heuristic algorithm to generate a grouping of devices is performed by a thread block associated with at least one of the one or more processor cores (Farajidana: Fig.8, [0055], processor 804, [0076] thread of execution, Tanner: [0044]). 
Considering claims 5, 14, 23, 32, Farajidana and Tanner teach wherein the selected one of the groupings is assigned to a frequency resource associated with the frequency band (Farajidana: Fig.1-8, [0011], [0056]-[0060]). 
Considering claims 6, 15, 24, 33, Farajidana and Tanner teach wherein the frequency band is based at least in part on a 5G communications standard (Farajidana: [0005]). 
Considering claims 7, 16, 25, 34, Farajidana and Tanner teach wherein a grouping of devices is generated based at least in part on a ranking of channel gain associated with devices 
Considering claims 8, 17, 26, 35, Farajidana and Tanner teach wherein the one or more circuits selects the one of the groupings based at least in part on a sum rate of the selected one of the groupings (Farajidana: [0050]-[0060]). 
Considering claims 9, 18, 27, 36, Farajidana and Tanner teach wherein an MU-MIMO transmission is based at least in part on the selected one of the groupings (Farajidana: [0050]-[0060] MIMO system). 
Considering claim 37, wherein the two or more processing cores generate a plurality of candidate groupings of devices for utilizing the frequency band, and wherein the selected one of the candidate groupings of devices is selected to utilize the frequency band (Farajidana: Fig.8-10, [0010]-[0011], [0050]-[0060], Tanner: Fig.2A-D).
Conclusion
3.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHAI M NGUYEN/Primary Examiner, Art Unit 2641